



EXECUTION VERSION


Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, NY 10036
Attention: Gary Rosenblum
Telephone No.: (646) 855-3684
Facsimile: (646) 834-9809
E-mail: gary.rosenblum@bankofamerica.com
May 12, 2016
To:
Wright Medical Group N.V. | Legal

Attention: James Lightman Sr. Vice President, General Counsel and Secretary
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Telephone No.: + 31 20 675 4002
Email: jim.lightman@wmt.com


Re:
Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Wright Medical Group N.V.
(“Company”) to Bank of America, N.A. (“Dealer”) as of the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements with respect to the Transaction and serve
as the final documentation for the Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1.This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine), and (ii) the
election of US Dollars (“USD”) as the Termination Currency) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose




--------------------------------------------------------------------------------





EXECUTION VERSION


of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement. The parties acknowledge that the
Transaction to which this Confirmation relates is not governed by, and shall not
be treated as a transaction under, any other ISDA Master Agreement entered
between the parties from time to time.


2.The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:


General Terms.
Trade Date:
May 12, 2016

Effective Date:
The third Exchange Business Day immediately prior to the Premium Payment Date

Warrants:
Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

Warrant Style:
European

Seller:
Company

Buyer:
Dealer

Shares:
The ordinary shares of Company, par value 0.03 Euros per share (Exchange symbol
“WMGI”).

Number of Warrants:
9,246,259. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:
One Share per Warrant

Strike Price:
USD 30.00.



2

--------------------------------------------------------------------------------





EXECUTION VERSION


Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 17.80, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Issuer’s capitalization.
Premium:
USD27,314,250.00 in the aggregate (the “Aggregate Premium Amount”), to be paid
by Dealer to Company on the Premium Payment Date as follows:

(i) EUR554,775.54; and
(ii) an amount in USD equal to the excess of (x) the Aggregate Premium Amount
over (y) the amount in EUR set forth in clause (i) above (as converted into the
corresponding amount in USD by the Calculation Agent in a commercially
reasonable manner on or prior to the Premium Payment Date).
Premium Payment Date:
May 20, 2016

Exchange:
The NASDAQ Global Select Market

Related Exchange(s):
All Exchanges

Procedures for Exercise.
Expiration Time:
The Valuation Time

Expiration Dates:
Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 100th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of



3

--------------------------------------------------------------------------------





EXECUTION VERSION


Scheduled Trading Days as the Expiration Date(s) for the remaining Daily Number
of Warrants or a portion thereof for the originally scheduled Expiration Date;
and provided further that if such Expiration Date has not occurred pursuant to
this clause as of the eighth Scheduled Trading Day following the last scheduled
Expiration Date under the Transaction, the Calculation Agent shall have the
right to declare such Scheduled Trading Day to be the final Expiration Date and
the Calculation Agent shall determine its good faith estimate of the fair market
value for the Shares as of the Valuation Time on that eighth Scheduled Trading
Day or on any subsequent Scheduled Trading Day, as the Calculation Agent shall
determine using commercially reasonable means.
First Expiration Date:
February 15, 2022, (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:
For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:
Applicable; and means that for each Expiration Date, a number of Warrants equal
to the Daily Number of Warrants for such Expiration Date will be deemed to be
automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the words “Scheduled Closing Time” in the
fourth line thereof.
Valuation Terms.


4

--------------------------------------------------------------------------------





EXECUTION VERSION


Valuation Time:
Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in good faith
and in its reasonable discretion.

Valuation Date:
Each Exercise Date.

Settlement Terms.
Settlement Method:
Net Share Settlement.

Net Share Settlement:
On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment (other than, for the avoidance of
doubt, the payment obligation that will be satisfied by the Par Value Payment)
through the Clearance System, and Dealer shall be treated as the holder of
record of such Shares at the time of delivery of such Shares or, if earlier, at
5:00 p.m. (New York City time) on such Settlement Date.

Share Delivery Quantity:
For any Settlement Date, a number of Shares (rounded down to the nearest whole
Share), as calculated by the Calculation Agent, equal to the Net Share
Settlement Amount for such Settlement Date divided by the Settlement Price on
the Valuation Date for such Settlement Date.

Net Share Settlement Amount:
For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Settlement Price:
For any Valuation Date, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page WMGI <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time on such Valuation Date (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any



5

--------------------------------------------------------------------------------





EXECUTION VERSION


Expiration Date is a Disrupted Day and (ii) the Calculation Agent determines
that such Expiration Date shall be an Expiration Date for fewer than the Daily
Number of Warrants, as described above, then the Settlement Price for the
relevant Valuation Date shall be the volume-weighted average price per Share on
such Valuation Date on the Exchange, as determined by the Calculation Agent
based on such sources as it deems appropriate using a volume-weighted
methodology, for the portion of such Valuation Date for which the Calculation
Agent determines there is no Market Disruption Event.
Settlement Dates:
As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 (except that, with respect to
any Private Placement Settlement, the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

Representation and Agreement:
Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Dealer may be, upon delivery, subject to
restrictions and limitations arising from Issuer’s status as issuer of the
Shares under applicable securities laws.



3.Additional Terms applicable to the Transaction.
Adjustments applicable to the Transaction:
Method of Adjustment:
Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity



6

--------------------------------------------------------------------------------





EXECUTION VERSION


Definitions, the Calculation Agent may make adjustments, if any, to any one or
more of the Strike Price, the Number of Warrants, the Daily Number of Warrants
and the Warrant Entitlement. Notwithstanding the foregoing, any cash dividends
or distributions on the Shares, whether or not extraordinary, shall be governed
by Section 9(f) of this Confirmation in lieu of Article 10 or Section 11.2(c) of
the Equity Definitions.
Extraordinary Events applicable to the Transaction:
New Shares:
Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting the
text in clause (i) thereof in its entirety (including the word “and” following
clause (i)) and replacing it with the phrase “publicly quoted, traded or listed
(or whose related depositary receipts are publicly quoted, traded or listed) on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors)” and (b) by inserting
immediately prior to the period the phrase “and (iii) of an entity or person
that is a (I) Dutch public limited company, (II) corporation or limited
liability company that is treated, or, if disregarded for U.S. federal income
tax purposes, its regarded owner is treated, as a “United States person” under
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended (any such
corporation or limited liability company being referred to hereinafter as a
“U.S. Entity”) or (III) solely in the case of a Non-US Merger Transaction in
respect of which Company and Issuer have satisfied all of the requirements set
forth in Section 9(y) below, a corporation or entity treated as a corporation
for U.S. federal income tax purposes organized and existing under the laws of
the Islands of Bermuda, the Netherlands, Belgium, Switzerland, Luxembourg, the
Republic of Ireland, Canada or the United Kingdom), in each case, that also
becomes Company under the Transaction following such Merger Event or Tender
Offer”.

Consequence of Merger Events:


7

--------------------------------------------------------------------------------





EXECUTION VERSION


Merger Event:
Applicable; provided, however, that if an event occurs that constitutes both a
Merger Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or Section 9(h)(ii)(B) will apply.

Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

Consequence of Tender Offers:
Tender Offer:
Applicable; provided, however, that if an event occurs that constitutes both a
Tender Offer under Section 12.1(d) of the Equity Definitions and Additional
Termination Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.3 of the Equity Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:
Modified Calculation Agent Adjustment

Share-for-Other:
Modified Calculation Agent Adjustment

Share-for-Combined:
Modified Calculation Agent Adjustment

Announcement Event:
If an Announcement Date occurs in respect of a Merger Event (for the avoidance
of doubt, determined without regard to the language in the definition of “Merger
Event” following the definition of “Reverse Merger” therein) or Tender Offer
(such occurrence, an “Announcement Event”), then on the earliest of the
Expiration Date, Early Termination Date or other date of cancellation (the
“Announcement Event Adjustment Date”) in respect of each Warrant, the



8

--------------------------------------------------------------------------------





EXECUTION VERSION


Calculation Agent will determine the economic effect on such Warrant of the
Announcement Event (regardless of whether the Announcement Event actually
results in a Merger Event or Tender Offer, and taking into account such factors
as the Calculation Agent may determine, including, without limitation, changes
in volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement Event or
for any period of time, including, without limitation, the period from the
Announcement Event to the relevant Announcement Event Adjustment Date). If the
Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent may make such adjustment to the exercise, settlement, payment
or any other terms of such Warrant as the Calculation Agent determines
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Warrant, as the case may be.
Announcement Date:
The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, and (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof.

Nationalization, Insolvency or
Delisting:
Cancellation and Payment (Calculation Agent Determination); provided, that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The



9

--------------------------------------------------------------------------------





EXECUTION VERSION


NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.
Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:
Not Applicable

Insolvency Filing:
Applicable

Hedging Disruption:
Applicable; provided that:

(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the



10

--------------------------------------------------------------------------------





EXECUTION VERSION


Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.
Increased Cost of Hedging:
Applicable.

Loss of Stock Borrow:
Applicable.

Maximum Stock Loan Rate:
100 basis points

Increased Cost of Stock Borrow:
Applicable.

Initial Stock Loan Rate:
25 basis points

Hedging Party:
For all applicable Additional Disruption Events, Dealer; provided, however, that
all calculations, adjustments, specifications, choices and determinations by
Dealer acting in its capacity as the Hedging Party shall be made in good faith
and in a commercially reasonable manner (it being understood that Hedging Party
will be subject to the requirements of the second paragraph under “Calculation
Agent” below).

Determining Party:
For all applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments, specifications, choices and determinations by Dealer
acting in its capacity as the Determining Party shall be made in good faith and
in a commercially reasonable manner (it being understood that Determining Party
will be subject to the requirements of the second paragraph under “Calculation
Agent” below).

Non-Reliance:
Applicable.

Agreements and
Acknowledgments Regarding
Hedging Activities:
Applicable

Additional Acknowledgments:
Applicable





11

--------------------------------------------------------------------------------





EXECUTION VERSION


4.Calculation Agent. Dealer. All calculations, adjustments, specifications,
choices and determinations by the Calculation Agent shall be made in good faith
and in a commercially reasonable manner. The parties agree that they will work
reasonably to resolve any disputes as set forth in the immediately following
paragraph.
In the case of any calculation, adjustment or determination by the Hedging
Party, the Determining Party or the Calculation Agent, following any written
request from Issuer, the Hedging Party, the Determining Party or the Calculation
Agent, as the case may be, shall promptly provide to Issuer a written
explanation describing in reasonable detail the basis for such calculation,
adjustment or determination (including any quotation, market data or information
from internal or external sources used in making such calculation, adjustment or
determination, but without disclosing any proprietary models or other
information that may be proprietary or confidential). If Issuer promptly
disputes such calculation, adjustment or determination in writing and provides
reasonable detail as to the basis for such dispute, the Calculation Agent shall,
to the extent permitted by applicable law, discuss the dispute with Issuer in
good faith.
5.Account Details.
(a)
Account for payments to Company:

For payments in EUR:
Account Name - Tornier N.V.
Bank instructions - INGBNL2AXXX
Account Number - 66.40.77.560
IBAN - NL42INGB0664077560
For payments in USD:
Bank: Bank of America
ABA#: 026009593
Acct No.: 444014532256
Acct Name:    Wright Medical Group N.V.
Swift: BOFAUS3N
        
(b)
Account for payments to Dealer:

Bank of America NA
ABA: 026-009-593
SWIFT: BOFAUS3N
Bank Routing: 026-009-593
Account No. : 0012334-61892
Account Name: Bank of America
Account for delivery of Shares to Dealer:


12

--------------------------------------------------------------------------------





EXECUTION VERSION


To be advised.
6.Offices.
(a)
The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

(b)
The Office of Dealer for the Transaction is: New York

7.Notices.
(a)
Address for notices or communications to Company:

Wright Medical Group N.V. | Legal
Attention: James Lightman Sr. Vice President, General Counsel and Secretary
Prins Bernhardplein 200
1097 JB Amsterdam
The Netherlands
Telephone No.: +31 20 675 4002
Email: jim.lightman@wmt.com
With a copy to:
Ropes & Gray LLP
Attention: Isabel Dische, Esq. and Thomas Holden, Esq.
Telephone No: (212) 596-9000
Facsimile No: (212) 596-9090
Email: isabel.dische@ropesgray.com & thomas.holden@ropesgray.com
(b)
Address for notices or communications to Dealer:

Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, NY 10036
Attention: Gary Rosenblum
Telephone No.: (646) 855-3684
Facsimile: (646) 834-9809
E-mail: gary.rosenblum@bankofamerica.com
8.Representations and Warranties of Company.
Each of the representations and warranties of Company set forth in Section 6 of
the Placement Agency Agreement (the “Placement Agency Agreement”), dated as of
May 12, 2016, between Company and J. Wood Capital Advisors, LLC, as Placement
Agent (the “Placement Agent”), are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein; except to the extent that such
representations and warranties, if not true or correct,


13

--------------------------------------------------------------------------------





EXECUTION VERSION


would not have a material adverse effect on the power or ability of Company to
execute and deliver this Confirmation or to perform its obligations hereunder.
Company hereby further represents and warrants to Dealer on the date hereof, on
and as of the Premium Payment Date and, in the case of the representations in
Section 8(d), at all times until termination of the Transaction, that:
(a)
Company has all necessary corporate power and authority to execute, deliver and
perform its obligations in respect of the Transaction; such execution, delivery
and performance have been duly authorized by all necessary corporate action on
Company’s part; and this Confirmation has been duly and validly executed and
delivered by Company and constitutes its valid and binding obligation,
enforceable against Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws or under
the Dutch Act on Financial Supervision (Wet op het Financieel Toezicht).

(d)
All corporate action has been taken by the Company to duly authorize the
granting of rights to acquire a number of Shares equal to the Maximum Number of
Shares (as defined below) (the “Warrant Shares”). The Warrant Shares have been
duly authorized and, upon application of the Par Value Payment to satisfy the
payment obligation of the par value of the Shares and otherwise as contemplated
by the terms of the Warrants, following the exercise of the Warrants in
accordance with the terms and conditions of the Warrants, will be validly
issued, fully-paid, and the issuance of the Warrant Shares will not be subject
to any preemptive or similar rights and the



14

--------------------------------------------------------------------------------





EXECUTION VERSION


Warrant Shares shall upon issuance be accepted for listing or quotation on the
Exchange.
(e)
Company is not and, after consummation of the transactions contemplated hereby,
will not be required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

(f)
Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18) (C) of the
Commodity Exchange Act).

(g)
Company and each of its affiliates are not, on the date hereof, in possession of
any material non-public information with respect to Company or the Shares.

(h)
No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity), except for the
reporting requirements of the Exchange Act and rules promulgated thereunder, or,
the reporting or registration requirements of the Dutch Corporate Income Tax Act
1969 (Wet op de vennootschapsbelasting 1969), in each case, as a result of
Dealer or its affiliates owning or holding (however defined) Shares.

(i)
Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

(j)
It is a party which is able to adhere to the Attachment to the ISDA 2013 EMIR
NFC Representation Protocol published by ISDA on March 8, 2013 (the “NFC
Representation Protocol”) as if it were a party making the NFC Representation
(as such term is defined in the NFC Representation Protocol).

9.Other Provisions.
(a)
Company shall deliver to Dealer an opinion of Dutch counsel, dated as of the
date hereof, with respect to the matters set forth in Sections 8(a) through (d).
Delivery of such opinion to Dealer shall be a condition precedent for the
purpose of Section 2(a)(iii) of the Agreement with respect to each obligation of
Dealer under Section 2(a)(i) of the Agreement.

(b)
Repurchase Notices. Issuer shall, on any day on which Issuer effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase



15

--------------------------------------------------------------------------------





EXECUTION VERSION


Notice”) on such day if following such repurchase, the number of outstanding
Shares on such day, subject to any adjustments provided herein, is (i) less than
97,296,541 (in the case of the first such notice) or (ii) thereafter more than
4,863,283 less than the number of Shares included in the immediately preceding
Repurchase Notice. Issuer agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person actually may become subject to, as a result
of Issuer’s failure to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this paragraph, and to reimburse, within 30 days, upon
written request, each of such Indemnified Persons for any reasonable legal or
other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Issuer in
writing, and Issuer, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Issuer may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Issuer shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Issuer agrees to indemnify any Indemnified Person
from and against any loss or liability by reason of such settlement or judgment.
Issuer shall not, without the prior written consent of the Indemnified Person,
effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Issuer under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.


16

--------------------------------------------------------------------------------





EXECUTION VERSION


(c)
Regulation M. Issuer is not on the Trade Date engaged in a distribution, as such
term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Issuer, other than a
distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Issuer shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

(d)
No Manipulation. Issuer is not entering into the Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act or the Dutch Act on
Financial Supervision (Wet op het Financieel Toezicht).

(e)
Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s or Issuer’s (if other than Company) consent,
transfer or assign all or any part of its rights or obligations under the
Transaction to any third party; provided, however, that the transferee or
assignee shall not be entitled to receive any greater payment of additional
amounts under Section 2(d)(i)(4) of the Agreement than Dealer would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Tax Law that occurs after the date of the
transfer or assignment. If at any time at which (A) the Section 16 Percentage
exceeds 7.5%, (B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share
Amount exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Warrants to a third party on pricing terms reasonably acceptable
to Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or



17

--------------------------------------------------------------------------------





EXECUTION VERSION


indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Warrant Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Warrants and the Warrant Entitlement
and (2) the aggregate number of Shares underlying any other warrants purchased
by Dealer from Company or Issuer, as applicable, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Issuer that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company or Issuer, as applicable, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Company or Issuer (if other than Company) to the extent of any such performance.
(f)
Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex‑Dividend Date”), then the
Calculation Agent will adjust any of the Strike Price, Number of Warrants, Daily
Number of Warrants and/or any other variable relevant to the exercise,
settlement or payment of the Transaction to preserve the fair value of the
Warrants to Dealer after taking into account such dividend.

(g)
[Reserved.]

(h)
Additional Provisions.

(i)
Amendments to the Equity Definitions:

(A)
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them



18

--------------------------------------------------------------------------------





EXECUTION VERSION


with the words “an”; and adding the phrase “or Warrants” at the end of the
sentence.
(B)
Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing the
words “a diluting or concentrative” with “an” in the fifth line thereof,
(x) adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

(C)
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

(D)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

(E)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

(x)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

(y)
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

(F)
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

(x)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

(y)
(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and



19

--------------------------------------------------------------------------------





EXECUTION VERSION


replacing it with the sentence “The Hedging Party will determine the
Cancellation Amount payable by one party to the other.” and (4) deleting
clause (X) in the final sentence.
(ii)
Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its reasonable discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

(A)
A “person” or “group” within the meaning of Section 13(d) of the Exchange Act,
other than Issuer or its subsidiaries files a Schedule TO or any schedule, form
or report under the Exchange Act disclosing that such person or group has become
the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the common equity of Issuer representing more than 50% of the
voting power of such common equity.

(B)
Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination), as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets; (II) any share exchange,
consolidation or merger of Issuer pursuant to which the Shares will be converted
into cash, securities or other property; or (III) any sale, lease or other
transfer in one transaction or a series of transactions of all or substantially
all of the consolidated assets of Issuer and its subsidiaries, taken as a whole,
to any person other than one of Issuer’s subsidiaries; provided, however, that a
transaction or transactions described in this clause (B) shall not constitute an
Additional Termination Event pursuant to this clause (B), if at least 90% of the
consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares and cash payments made pursuant to
dissenters’ appraisal rights, in



20

--------------------------------------------------------------------------------





EXECUTION VERSION


connection with such transaction or transactions consists of ordinary shares of
(1) a U.S. Entity or (2) an entity treated as a corporation for U.S. federal
income tax purposes organized and existing under the laws of the Netherlands,
the Republic of Ireland or the United Kingdom, in each case that are listed or
quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market or
The NASDAQ Global Market (or any of their respective successors) or will be so
listed or quoted when issued or exchanged in connection with such transaction or
transactions, and as a result of such transaction or transactions, the reference
property for the Shares becomes such consideration, excluding cash payments for
fractional Shares. For purposes of the exception described in the immediately
preceding proviso, any transaction or event described under both clause (A)
above and this clause (B) will be evaluated solely under this clause (B).
(C)
Default by the Issuer or any of its subsidiaries with respect to any mortgage,
agreement or other instrument under which there may be outstanding, or by which
there may be secured or evidenced, any indebtedness for money borrowed in excess
of $25 million in the aggregate of the Issuer and/or any such subsidiary,
whether such indebtedness now exists or shall hereafter be created (i) resulting
in such indebtedness becoming or being accelerated and declared due and payable
prior to its stated maturity date or (ii) constituting a failure to pay the
principal or interest of any such debt when due and payable (after the
expiration of any applicable grace period) at its stated maturity, upon required
repurchase, upon declaration of acceleration or otherwise.

(D)
Certain events of bankruptcy, insolvency, or reorganization of the Issuer or any
of its significant subsidiaries as defined in Article 1, Rule 1‑02 of
Regulation S‑X.

(E)
Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal, to hedge its exposure with respect
to the Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer).

(F)
On any day during the period from and including the date hereof, to and
including the final Expiration Date, (I) the Notional Unwind Shares (as defined
below) as of such day exceeds a number of Shares equal to 90.0% of the Par Value
Delivery Number (as of the date of



21

--------------------------------------------------------------------------------





EXECUTION VERSION


such determination), or (II) Company or any of its controlled affiliates makes a
public announcement of any transaction or event that, in the reasonable opinion
of Dealer would, upon consummation of such transaction or upon the occurrence of
such event, as applicable, and after giving effect to any applicable adjustments
hereunder, cause the Notional Unwind Shares immediately following the
consummation of such transaction or the occurrence of such event to exceed a
number of Shares equal to 90.0% of the Par Value Delivery Number (as of the date
of such determination). The “Notional Unwind Shares” as of any day is a number
of Shares equal to (1) the amount that would be payable pursuant to Section 6 of
the Agreement (determined as of such day as if an Early Termination Date had
been designated in respect of the Transaction and as if the Company were the
sole Affected Party and the Transaction were the sole Affected Transaction),
divided by (2) the Settlement Price (determined as if such day were a Valuation
Date). “Par Value Delivery Number” means a number of Shares equal to (i) the Par
Value Payment (as defined in Section 9(z) below) divided by (ii) the par value
per Share.
(i)
No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off by either party against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. For the
avoidance of doubt, in the event of bankruptcy or liquidation of either Company
or Dealer, neither party shall have the right to set off any obligation that it
may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

(j)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

(i)
If, in respect of the Transaction, an amount is payable by Company to Dealer,
(A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
(B) pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Obligation”), Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
represents to Dealer that each of



22

--------------------------------------------------------------------------------





EXECUTION VERSION


Company and its affiliates is not, as of the date of such election, in
possession of any material non-public information with respect to Company or the
Shares and (c) Dealer agrees, in its sole discretion, to such election, in which
case the provisions of Section 12.7 or Section 12.9 of the Equity Definitions,
or the provisions of Section 6(d)(ii) of the Agreement, as the case may be,
shall apply.
Share Termination
Alternative:
If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment (other than, for the avoidance of doubt, the Par Value
Payment pursuant to Section 9(z)).

Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).

Share Termination Unit
Price:
The value to Dealer of property contained in one Share Termination Delivery Unit
on the date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means. In the case



23

--------------------------------------------------------------------------------





EXECUTION VERSION


of a Private Placement of Share Termination Delivery Units that are Restricted
Shares (as defined below), as set forth in Section 9(k)(i) below, the Share
Termination Unit Price shall be determined by the discounted price applicable to
such Share Termination Delivery Units. In the case of a Registration Settlement
of Share Termination Delivery Units that are Restricted Shares (as defined
below) as set forth in Section 9(k)(ii) below, notwithstanding the foregoing,
the Share Termination Unit Price shall be the Settlement Price on the Merger
Date, Tender Offer Date, Announcement Date (in the case of a Nationalization,
Insolvency or Delisting), Early Termination Date or date of cancellation, as
applicable. The Calculation Agent shall notify Company of the Share Termination
Unit Price at the time of notification of such Payment Obligation to Company or,
if applicable, at the time the discounted price applicable to the relevant Share
Termination Units is determined pursuant to Section 9(k)(i).
Share Termination Delivery
Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event. If such Nationalization,
Insolvency or Merger Event involves a choice of Exchange Property to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

Failure to Deliver:
Inapplicable



24

--------------------------------------------------------------------------------





EXECUTION VERSION


Other applicable
provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

(k)
Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, following any delivery of Shares or Share Termination Delivery Property
to Dealer hereunder, such Shares or Share Termination Delivery Property would be
in the hands of Dealer subject to any applicable restrictions with respect to
any registration or qualification requirement or prospectus delivery requirement
for such Shares or Share Termination Delivery Property pursuant to any
applicable federal or state securities law (including, without limitation, any
such requirement arising under Section 5 of the Securities Act as a result of
such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Issuer, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Issuer shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

(i)
If Issuer elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Issuer
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Issuer may



25

--------------------------------------------------------------------------------





EXECUTION VERSION


not elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Issuer to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). In addition to, and without limitation of, the other
requirements set forth in this Section 9(k)(i), the Issuer will use its best
efforts to provide that the Private Placement Settlement of such Restricted
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements, all commercially reasonably acceptable to Dealer.
In the case of a Private Placement Settlement, Dealer shall determine the
appropriate discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to Section 9(j) above)
or any Settlement Price (in the case of settlement of Shares pursuant to
Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such Restricted Shares
to be delivered to Dealer hereunder. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, the date of delivery of such Restricted
Shares shall be the Exchange Business Day following notice by Dealer to Issuer,
of such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).
(ii)
If Issuer elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Issuer shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Dealer. If Dealer, in its
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply. If Dealer is satisfied with such
procedures and documentation, it shall



26

--------------------------------------------------------------------------------





EXECUTION VERSION


sell the Restricted Shares pursuant to such registration statement during a
period (the “Resale Period”) commencing on the Exchange Business Day following
delivery of such Restricted Shares (which, for the avoidance of doubt, shall be
(x) the Share Termination Payment Date in case of settlement in Share
Termination Delivery Units pursuant to Section 9(j) above or (y) the Settlement
Date in respect of the final Expiration Date for all Daily Number of Warrants)
and ending on the earliest of (i) the Exchange Business Day on which Dealer
completes the sale of all Restricted Shares or, in the case of settlement of
Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above), (ii) the date upon which all Restricted Shares
have been sold or transferred pursuant to Rule 144 (or similar provisions then
in force) or Rule 145(d)(2) (or any similar provision then in force) under the
Securities Act and (iii) the date upon which all Restricted Shares may be sold
or transferred by a non-affiliate pursuant to Rule 144 (or any similar provision
then in force) or Rule 145(d)(2) (or any similar provision then in force) under
the Securities Act. If the Payment Obligation exceeds the realized net proceeds
from such resale, Issuer shall transfer to Dealer by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following such resale the amount of such excess (the “Additional Amount”) in
cash or in a number of Shares (“Make-whole Shares”) in an amount that, based on
the Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Issuer elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Issuer deliver a number of Restricted Shares greater
than the Maximum Number of Shares.
(iii)
Without limiting the generality of the foregoing, Issuer agrees that (A) any
Restricted Shares delivered to Dealer may be transferred by and among Dealer and
its affiliates and Issuer shall effect such transfer without any further action
by Dealer and (B) after the period of 6 months from the Trade Date (or 1 year
from the Trade Date if, at such time, informational requirements of
Rule 144(c) under the Securities Act are not satisfied with respect to Issuer)
has elapsed in respect of any Restricted Shares delivered to Dealer, Issuer
shall promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon request by Dealer (or such affiliate of Dealer) to Issuer
or such transfer agent, without any requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer).



27

--------------------------------------------------------------------------------





EXECUTION VERSION


Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Issuer herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Issuer, to comply with Rule 144 of the Securities Act, as in effect at the time
of delivery of the relevant Shares or Share Termination Delivery Property.
(iv)
If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Issuer shall be the
Defaulting Party.

(l)
Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder, (i) the Section 16 Percentage would exceed 7.5%, or (ii) the Share
Amount would exceed the Applicable Share Limit. Any purported delivery hereunder
shall be void and have no effect to the extent (but only to the extent) that,
after such delivery, (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. If any delivery
owed to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 7.5%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

(m)
Share Deliveries. Notwithstanding anything to the contrary herein, Issuer agrees
that any delivery of Shares or Share Termination Delivery Property shall be
effected by book-entry transfer through the facilities of DTC, or any successor
depositary, if at the time of delivery, such class of Shares or class of Share
Termination Delivery Property is in book-entry form at DTC or such successor
depositary.

(n)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been



28

--------------------------------------------------------------------------------





EXECUTION VERSION


induced to enter into the Transaction, as applicable, by, among other things,
the mutual waivers and certifications provided herein.
(o)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

(p)
Maximum Share Delivery.

(i)
Notwithstanding any other provision of this Confirmation, the Agreement or the
Equity Definitions, in no event will Company at any time be required to issue a
number of Shares greater than two times the Number of Warrants (the “Maximum
Number of Shares”) to Dealer in connection with the Transaction, subject to the
provisions regarding Deficit Shares in Section 9 (p)(ii).

(ii)
In the event Issuer shall not have issued to Dealer the full number of Shares or
Restricted Shares otherwise to be issued by Issuer to Dealer pursuant to the
terms of the Transaction because Issuer has insufficient authorized capital to
issue the full number of Shares or Restricted Shares (such deficit, the “Deficit
Shares”), Issuer shall be continually obligated to transfer, from time to time,
Shares or Restricted Shares, as the case may be, to Dealer until the full number
of Deficit Shares have been transferred pursuant to this Section 9(p)(ii), when,
and to the extent that Shares are repurchased, acquired or otherwise received by
Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), provided that in no
event shall Issuer transfer any Shares or Restricted Shares to Dealer pursuant
to this Section 9(p)(ii) to the extent that such transfer would cause the
aggregate number of Shares and Restricted Shares transferred to Dealer to exceed
the Maximum Number of Shares. Issuer shall immediately notify Dealer of the
occurrence of any of the foregoing events (including the number of Shares that
are repurchased, acquired or otherwise received by Company or any of its
subsidiaries after the Trade Date and the corresponding number of Shares or
Restricted Shares, as the case may be, to be transferred) and promptly transfer
such Shares or Restricted Shares, as the case may be, thereafter.

(iii)
The Maximum Number of Shares shall only be subject to adjustment on account of
(w) adjustments of the type specified in Section 9(f), (x) Potential Adjustment
Events of the type specified in (1) Section 11.2(e)(i) through (vi) of the
Equity Definitions or (2) Section 11.2(e)(vii) of the Equity Definitions as long
as, in the case of this sub-clause (2), such event is within Issuer’s control,
(y) Merger Events or Tender Offers requiring corporate action of the



29

--------------------------------------------------------------------------------





EXECUTION VERSION


Issuer and (z) Announcement Events that are not outside the Issuer’s control.
Any Payment Obligation hereunder shall be calculated without regard to the
Maximum Number of Shares; provided that, for the avoidance of doubt, the number
of Shares deliverable under Section 9(j) shall be limited to the Maximum Number
of Shares.
(q)
Right to Extend. Dealer may postpone or add, in whole or in part, any Expiration
Date or any other date of valuation or delivery with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in good faith and in its
commercially reasonable judgment, that such extension is reasonably necessary or
appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect
transactions with respect to Shares in connection with its hedging, hedge unwind
or settlement activity hereunder in a manner that would, if Dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

(r)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Issuer with
respect to the Transaction that are senior to the claims of shareholders of
Issuer in any bankruptcy proceedings of Issuer; provided that nothing herein
shall limit or shall be deemed to limit Dealer’s right to pursue remedies in the
event of a breach by Issuer of its obligations and agreements with respect to
the Transaction other than during any such bankruptcy proceedings; provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

(s)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

(t)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by



30

--------------------------------------------------------------------------------





EXECUTION VERSION


WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).
(u)
Agreements and Acknowledgements Regarding Hedging. Issuer understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Issuer.

(v)
Early Unwind. In the event the exchange and sale of the “Securities” (as defined
in the Placement Agency Agreement) is not consummated with the Placement Agent
for any reason by 5:00 p.m. (New York City time) on the Premium Payment Date, or
such later date as agreed upon by the parties (the Premium Payment Date or such
later date the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Company under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Company represents and acknowledges to the other that, upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(w)
Payment by Dealer. In the event that (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount



31

--------------------------------------------------------------------------------





EXECUTION VERSION


calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.
(x)
Designation of Dealer. Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities to or from Company or Issuer, as
applicable, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities and otherwise to perform
Dealer obligations in respect of the Transaction and any such designee may
assume such obligations. Dealer shall be discharged of its obligations to
Company to the extent of any such performance.

(y)
Non-US Merger Transactions. Issuer shall not enter into or consummate any Non-US
Merger Transaction unless the successor Issuer immediately following such Non-US
Merger Transaction repeats to Dealer immediately following such Non-US Merger
Transaction the representations and warranties set forth in Sections 8(a), 8(b),
8(c) and 8(d) of this Confirmation (as if references therein to (i) “execute,
deliver” were replaced with “assume”, (ii) “execution, delivery” and “execution
and delivery” were replaced with “assumption” and (iii) “executed and delivered”
were replaced with “assumed”).

Notwithstanding anything to the contrary in this Confirmation if (1) Issuer
enters into or consummates any Non-US Merger Transaction pursuant to which
Issuer following such Non-US Merger Transaction is organized under the laws of a
jurisdiction other than the Islands of Bermuda, the Netherlands, Belgium,
Switzerland, Luxembourg, the Republic of Ireland, Canada or the United Kingdom
that also becomes Company hereunder, (2) Company ceases to be Issuer or (3)
Issuer enters into or consummates any Non-US Merger Transaction and does not
comply with the requirements of the immediately previous paragraph of this
Section 9(y), then, in any such case of clauses (1), (2) or (3) such transaction
or event shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event, (A) Company
shall be deemed to be the sole Affected Party, (B) the Transaction shall be the
sole Affected Transaction and (C) Dealer shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement.
If, at any time following the occurrence of any Non-US Merger Transaction,
Dealer determines in good faith that (x) such Non-US Merger Transaction has had
an adverse effect on Dealer’s rights and obligations under the Transaction or
(y) Dealer would incur an increased amount of tax, duty, expense or fee to (1)
acquire, establish, re-establish, substitute, maintain, unwind or dispose of any
transaction(s) or asset(s) it deems necessary to hedge the economic risk of
entering into and performing its obligations with respect to the Transaction, or
(2) realize, recover or remit the proceeds of any such transaction(s) or
asset(s) (each of the events described in clause (x) and clause (y) above, a
“Non-US Merger Event”), then, in either case, Dealer shall give notice to
Company of such Non-US Merger Event. Concurrently with


32

--------------------------------------------------------------------------------





EXECUTION VERSION


delivering such notice, Dealer shall give notice to Company of a Price
Adjustment that Dealer reasonably and in good faith determines appropriate to
account for the economic effect on the Transaction of such Non-US Merger Event
(unless Dealer determines that no Price Adjustment will produce a commercially
reasonably result, in which case Dealer shall so notify Company). Unless Dealer
determines in good faith that no Price Adjustment will produce a commercially
reasonably result, within one Scheduled Trading Day of receipt of such notice,
Company shall notify Dealer that it elects to (A) agree to amend the Transaction
to take into account such Price Adjustment or (B) pay Dealer an amount
determined by Dealer that corresponds to such Price Adjustment (and, in each
case, Company shall repeat the representation set forth in Section 8(g) of this
Confirmation (which representation is confirmed to Dealer in writing by Issuer,
if other than Company) as of the date of such election). If Company fails to
give such notice to Dealer of its election in accordance with the foregoing by
the end of that first Scheduled Trading Day, or if Dealer determines that no
Price Adjustment will produce a commercially reasonably result, then such
failure or such determination, as the case may be, shall constitute an
Additional Termination Event applicable to the Transaction (it being understood
that in the case of a Non-US Merger Event solely pursuant to clause (x) of the
definition thereof, such determination shall constitute an Additional
Termination Event only if the relevant adverse effect may have a material impact
on Dealer’s rights and obligations under the Transaction, as determined by
Dealer in good faith) and, with respect to such Additional Termination Event,
(1) Company shall be deemed to be the sole Affected Party, (2) the Transaction
shall be the sole Affected Transaction and (3) Dealer shall be the party
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.
For the avoidance of doubt, the parties hereto agree and acknowledge that (I)
the occurrence of an Non-US Merger Event shall not preclude the occurrence of
one or more additional, subsequent Non-US Merger Events and (II) if a Non-US
Merger Event occurs, Dealer will determine, in its sole discretion, whether to
exercise its rights under the provisions of this Section 9(y) and/or the rights
and remedies of Dealer and its affiliates under any other provision of this
Confirmation, the Equity Definitions and the Agreement.
(z)
Par Value Payment. Company and Dealer each acknowledges and agrees that, by
paying the Premium hereunder to Company, on the Premium Payment Date Dealer will
have made a payment for purposes of paying up the aggregate par value of the
Shares issuable pursuant to the Transaction (for the avoidance of doubt, prior
to any subsequent adjustment to the Transaction), equal to EUR554,775.54 (the
“Initial Par Value Payment”). Upon receipt, the Company shall reserve the
Initial Par Value Payment and apply the Initial Par Value Payment against the
obligation to pay-up the Shares upon issue of the Shares. To the extent that the
Initial Par Value Payment exceeds the aggregate nominal value of the Shares
issued, then such excess shall be regarded as share premium. Company
acknowledges and agrees that such Initial Par Value Payment constitutes, based
on the par value per Share as of the date hereof, a



33

--------------------------------------------------------------------------------





EXECUTION VERSION


payment (volstorting) of the par value of the Shares sufficient under Dutch law
to give effect to the issuance by Company to Dealer of a number of Shares equal
to the Maximum Number of Shares (for the avoidance of doubt, prior to any
subsequent adjustment to the Transaction). Company represents and warrants to,
and acknowledges and agrees with, Dealer that Company has not taken, and will
not take or permit to be taken, any action that would result in the Maximum
Number of Shares (subject to adjustment as set forth herein) exceeding the Par
Value Delivery Number, and in no event will such an excess occur prior to final
settlement, payment or delivery in full of Company’s obligations to Dealer
hereunder. In addition, it shall constitute a Potential Adjustment Event if on
any day during the period from and including the Trade Date, to and including
the final Expiration Date, Company or its controlled affiliates make a public
announcement of any transaction or event, or any previously announced
transaction or event, that, in the reasonable opinion of Dealer would, upon
consummation of such transaction or upon the occurrence of such event, as
applicable, and after giving effect to any applicable adjustments hereunder,
cause the Maximum Number of Shares (subject to adjustment as set forth herein)
to exceed the Par Value Delivery Number. Company will promptly notify Dealer of
any change to the par value of the Shares. Each of Company and Dealer
acknowledges and agrees that if, following any subsequent adjustment to the
Transaction, the Maximum Number of Shares exceeds the Maximum Number of Shares
as of the date hereof (the “Initial Maximum Number of Shares”), Company may use
such additional funds or resources of the Company as it may in its discretion
determine to the extent required to pay up the par value of the Shares issuable
in excess of the Initial Maximum Number of Shares and apply such funds for the
payment of the par value of such shares (which payment or source of funds, for
the avoidance of doubt, will not result in a holding period (within the meaning
of Rule 144) for Dealer with respect to the Warrants, or any Shares issuable
upon settlement thereof, that commences after the Premium Payment Date) (such
payment, when actually paid or applied by the Company and notified in writing to
Dealer, together with the Initial Par Value Payment, the “Par Value Payment”).
(aa)
Certain Adjustments. Notwithstanding anything to the contrary in the
Confirmation, if Dealer or the Calculation Agent is required to calculate any
payment under Section 6(e) of the Agreement or Sections 12.7 or 12.8 of the
Equity Definitions, in each case, with respect to a Merger Termination Event,
then Dealer or the Calculation Agent, as applicable, will make such calculation
based on a volatility input that is equal to the Relevant Volatility Input.

“Merger Termination Event” means that the Transaction (or a portion of the
Transaction) is terminated or cancelled both (i) as a result of (x) a Merger
Event, (y) an Additional Termination Event pursuant to Section 9(h)(ii)(A) or
9(h)(ii)(B) of the Confirmation or (z) an Additional Disruption Event arising as
a result of a Merger Event and (ii) as a result of the same event as any
over-the-counter equity option transaction (or portion of such a transaction) to
which Dealer is a party and to which Company (or a wholly-owned subsidiary of
Company) is party relating to the Shares


34

--------------------------------------------------------------------------------





EXECUTION VERSION


(such equity option transactions, “Relevant Positions”) and under which Dealer
is also required to determine a volatility input is terminated, in each case, as
determined by Dealer in good faith and commercially reasonably.
“Relevant Volatility Input” means a volatility input that is determined by
Dealer in good faith and in a commercially reasonable manner and which, without
limitation, may be based on implied volatility levels for options on the Shares
with strike prices approximate to the Strike Price of the Transaction or
approximate to the strike price of over-the-counter equity options on the Shares
that are included in its commercially reasonable Hedge Positions with respect to
the Transaction, in each case, as determined by Dealer in good faith and a
commercially reasonable manner; provided that, if (i) Dealer (whether in its
capacity as “Calculation Agent”, “Determining Party”, “Hedging Party” or
otherwise) is required to determine a volatility input under any Relevant
Positions and (ii) Dealer determines that such Relevant Positions (or a portion
thereof) are terminated, cancelled, offset or otherwise unwound at approximately
the same time (as determined by Dealer in good faith and commercially
reasonably) as the Transaction (or portion thereof) is terminated, cancelled,
offset or otherwise unwound, Dealer shall use a Relevant Volatility Input that
is no greater than such volatility input for such Relevant Positions. For the
avoidance of doubt, a Relevant Volatility Input that is equal to the volatility
input for any Relevant Positions shall, in no event, be deemed to be
commercially unreasonable.
(ab)
Taxes.

(i)
“Indemnifiable Tax” as defined in Section 14 of this Agreement shall not include
any U.S. federal withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of this Agreement.

(ii)
Dealer and Company hereby agree that this Agreement shall be treated as a
Covered Master Agreement (as that term is defined in the 2015 Section 871(m)
Protocol) and this Agreement shall be deemed to have been amended in accordance
with the modifications specified in the Attachment to the 2015 Section 871(m)
Protocol.

(ac)
The Company acknowledges that it has not been solicited by Dealer, or any person
acting on behalf of the Dealer, to enter into this Transaction but rather it has



35

--------------------------------------------------------------------------------





EXECUTION VERSION


independently approached the Dealer, through the Company’s advisor, and invited
the Dealer to bid competitively for this Transaction.
(ad)
2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol.
The parties agree that terms of the 2013 EMIR Portfolio Reconciliation, Dispute
Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol, (i)
the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Amendment”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and “each Protocol
Covered Agreement” shall be read accordingly), (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Amendment, and (v) the term “the parties” shall be construed as referring to
Dealer and the Company. For the purposes of this Section:

(i)
Dealer is a Portfolio Data Sending Entity and the Company is a Portfolio Data
Receiving entity;

(ii)
The Local Business Days for such purposes in relation to Dealer are London and
in relation to Company are New York and Amsterdam;

(iii)
The provisions in this section shall survive the termination of the Transaction;
and

(iv)
The following are the applicable email addresses.

Portfolio Data:            Dealer: gary.rosenblum@bankofamerica.com
Company: jim.lightman@wmt.com
Notice of discrepancy:    Dealer: gary.rosenblum@bankofamerica.com
Company: jim.lightman@wmt.com
Dispute Notice:        Dealer: gary.rosenblum@bankofamerica.com
Company: jim.lightman@wmt.com








36

--------------------------------------------------------------------------------





EXECUTION VERSION


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning by email to Dealer.
Very truly yours,


BANK OF AMERICA, N.A.
By: /s/ Christopher A. Hutmaker    
Authorized Signatory
Name: Christopher A. Hutmaker
Managing Director






37

--------------------------------------------------------------------------------





EXECUTION VERSION


Accepted and confirmed
as of the Trade Date:
WRIGHT MEDICAL GROUP N.V.


By: /s/ Lance A. Berry    
Name: Lance A. Berry
Title:     Senior Vice President and
Chief Financial Officer






38